Citation Nr: 1500450	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  06-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the residuals of colorectal cancer, to include as due to in-service exposure to Agent Orange and/or asbestos.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to in-service exposure to Agent Orange and/or asbestos. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970, which included service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2005 by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The January 2005 rating decision denied service connection for a stomach disorder (referred to as "stomach problems"), and over time, the benefits sought by the Veteran have been clarified, as captioned above.

This case has a lengthy procedural history.  The Board initially remanded the case for further development in October 2008, and in January 2009, the Board requested an expert medical opinion from the Veterans Health Administration, which was rendered in December 2009, with an addendum thereto authored in February 2010.  In April 2010, the Board denied the appeal (at which time the sole issue was service connection for colorectal cancer).  In October 2010, the parties to the appeal submitted a Joint Motion to the United States Court of Appeals for Veterans' Claims (Court), agreeing that a vacatur of the 2010 Board decision was warranted.  In October 2010, the Court issued an Order granting the Joint Motion and remanded the case to the Board.

In January 2011 and August 2012, the Board remanded the case for further development, and in July 2013, the Board issued a decision denying the appeal, which was then captioned as two issues: a service connection claim for colorectal cancer, and a service connection claim for a gastrointestinal disorder other than colorectal cancer, to include diverticulitis and GERD.  In September 2014, the parties to the appeal submitted a Joint Motion for partial remand to the Court, agreeing that the with the exception of the portion of the decision that denied entitlement to service connection for diverticulitis, the Board's 2013 decision should be vacated.  In September 2014, the Court issued an Order granting the Joint Motion, and the case has now been returned to the Board for compliance therewith.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As set forth in the September 2014 Joint Motion, the Board must request the Veteran's treatment records from his private physician from 1999 to 2004; obtain a VA medical opinion that adequately considers the Veteran's contention that he developed colorectal cancer by ingesting asbestos during service; and obtain a VA medical opinion that adequately considers the Veteran's contention that he developed GERD during service, as he reports experiencing abdominal discomfort during service and self-treating these symptoms with non-prescription antacids.

Given the host of evidentiary development already undertaken, and given that the parties found no inadequacies other than those outlined above, the Board will limit the requested development, as set forth above.

Moreover, in December 2014, the Veteran submitted medical evidence and argument directly to the Board, but specifically requested that the evidence be initially reviewed by the RO.  Therefore, this newly submitted evidence, as well as the evidence obtained pursuant to the development mandated by the Joint Motion, must be considered by the RO before the case is returned to the Board.

Accordingly, the case is REMANDED for the following actions:

1.  With any assistance necessary from the Veteran, obtain the Veteran's private treatment records from Dr. Craig Richards for treatment rendered from 1999 through 2004.  

Request these records at least two times, and if no response is received, or if the records are deemed unavailable, so inform the Veteran.

2.  Thereafter, obtain a VA medical opinion by a qualified physician addressing the etiology of the Veteran's colorectal cancer.  The Veteran need not be reexamined, unless it is deemed necessary to render the requested opinion.  The claims file, to include all electronic files, must be provided to the physician for review.

The physician is asked to state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's colorectal cancer, with onset after service, is attributable to his in-service ingestion of asbestos particles.

A complete rationale must be provided for all opinions expressed.

3.  Obtain a VA medical opinion by a qualified physician addressing the onset of the Veteran's GERD.  The Veteran need not be reexamined, unless it is deemed necessary to render the requested opinion.  The claims file, to include all electronic files, must be provided to the physician for review.

The physician is asked to state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently-diagnosed GERD had onset in service.

The physician must consider and comment on the clinical significance of the Veteran's reports of experiencing abdominal discomfort during his 20's and 30's (thus, during active service) and self-medicating these symptoms with non-prescription antacids.

A complete rationale must be provided for all opinions expressed.

4.  Then, readjudicate the two issues remaining on appeal, considering all evidence obtained since the issuance of the February 2013 supplemental statement of the case, to include the evidence submitted by the Veteran to the Board in December 2014.  If either claim remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

